SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported September 27, 2011 Wound Management Technologies, Inc. (Exact name of registrant as specified in its charter) Texas 0-11808 59-2219994 (State or other jurisdiction (Commission File (IRS Employer incorporation) Number) Identification No.) 777 Main Street, Suite 3100, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code817-820-7080 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure. Ms. Deborah Jenkins Hutchinson, President of Wound Management Technologies, Inc. (the “Company”) intends to make an investor presentation on September 28, 2011.A copy of the presentation material is furnished pursuant to Item7.01 of Form8-K and shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section, unless the Company specifically incorporates it by reference in a document filed under the Securities Act of 1933 or the Securities Exchange Act of 1934.By filing this report on Form 8-K and furnishing this information, the Company makes no admission as to the materiality of any information in this report that the Company chooses to disclose solely because of RegulationFD.These presentation materials may be used in presentations to investors or at conferences from time to time in the future. The Company undertakes no duty or obligation to publicly update or revise the information contained in this report, although the Company may do so from time to time as management believes is warranted.Any such updating may be made through the filing of other reports or documents with the SEC, through press releases or through other public disclosure. Certain expectations and projections regarding the Company’s future performance referenced in the presentation materials are forward-looking statements.These expectations and projections are based on currently available competitive, financial, and economic data and are subject to future events and uncertainties.In addition to the above cautionary statements, all forward-looking statements contained herein should be read in conjunction with the Company’s SEC filings, including the risk factors described therein, and other public announcements. Item 9.01Exhibits (d)Exhibits. PowerPoint presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Wound Management Technologies, Inc. Date:September 27, 2011 By: /s/Scott A. Haire Scott A. Haire, Chief Executive Officer
